UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8114


KEVIN DAVIS,

                  Petitioner - Appellant,

          v.

STATE   OF   SOUTH      CAROLINA;   WARDEN      LEE    CORRECTIONAL
INSTITUTION,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Sol Blatt, Jr., Senior District
Judge. (8:08-cv-02448-SB)


Submitted:     February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Davis, Appellant Pro Se. Alphonso Simon, Jr., OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Davis seeks to appeal the district court’s order

adopting     the    recommendation      of     the        magistrate      judge    and

dismissing his 28 U.S.C. § 2254 petition.                  We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

             Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”               Browder v. Dir., Dep’t of

Corr.,     434   U.S.   257,    264   (1978)   (quoting        United     States    v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on    September    8,   2009.     The   notice       of    appeal   was    filed   on

November 18, 2009.*       Because Davis failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3